DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 August 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Harimoto (US Serial No. 2011/00337089), in view of Sherwood et al. (US Serial No. 20140274658) and Mazzanti (US Serial No. 2006/0165903).
Regarding claims 1-9; Harimoto teaches silazanes copolymerized with other polymers, such as a copolymer having Si-N-Si (i.e. silazane) and Si-(CH2)n-Si (i.e. carbosilane) bond [0052]. The carbosilanes are represented by the following average unit formula: 
(R13SiR3)a(R12SiR3)b(R1SiR3)c(SiR3)d
wherein R1 may be the same or different (instant claim 5) and may be selected from substituted or unsubstituted monovalent hydrocarbon groups, hydrogen atoms, halogen atoms, epoxy-containing organic groups, acryl- or methacryl-containing organic group, amino-containing organic groups, mercapto-containing organic groups (i.e. thiol), alkoxy groups, and hydroxy groups; however, at least one R1 in a molecule should comprise an alkenyl group (i.e. vinyl), a hydrogen atom, a halogen atom, an epoxy-containing organic group, an acryl- or methacryl-containing organic group, an amino-containing organic group, a mercapto-containing organic group, an alkoxy group, or a hydroxy group; R3 is an alkylene group or an arylene group, "a", "b", "c", and "d" are numbers that are equal to or greater than 0 and are equal to or lower than 1, and that satisfy the following condition: "a+b+c+d=1"; however, "a", "b" and "c" cannot be equal to 0 altogether at the same time. In the above formula, "R1", "a", "b", "c", and "d" are the same as defined above [0053]. Alkylene groups designated by R3 may be represented, e.g., by formula: --(CH2)n--, and the arylene group designated by R3 can be represented by formula: --(C6H4)n--, wherein "n" has the same meaning as defined above [0053].  
Harimoto teaches the use of a photoinitiator and/or an organic peroxide (thermal initiator) [0102].  It is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.
Harimoto fails to teach the composition further comprising a free radical inhibitor.  Sherwood et al. teaches polysilocarb materials comprising inhibitors [0130], such as tetramethyltetravinylcyclotetrasiloxane [0130], employed in an amount of above 2% [0154].  Harimoto et al. and Sherwood et al. are analogous because they are both concerned with the same field of endeavor, namely polycarbosilane containing compositions for making ceramic materials.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the inhibitor of Sherwood et al. to the composition of Harimoto and would have been motivated to do so in order to increase pot life (i.e. storage stability) by inhibiting crosslinking, as suggested by Sherwood et al. [0130-0131; 0154].
Harimoto fails to teach the composition further comprising the 3D printing resolution agent (i.e. UV absorber) in an amount of 0.001 to about 10 wt. %.  Mazzanti teaches a composition for a ceramic [abs] that includes a monomer [0049] and a photoinitiator [0067], and further teaches the composition comprises a UV absorber such as 2-hydroxyphenyl benzotriazoles [0076-0078], employed in an amount of about 1% [0101].  Harimoto and Mazzanti are analogous art because they are both concerned with the same field of endeavor, namely photocurable ceramic compositions.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the UV absorber, as taught by Mazzanti, to the composition of Harimoto, and would have been motivate to do so in order to improve workability and physical properties both before and after curing, as suggested by Mazzanti [0074].  It is noted that the instant application discloses a suitable “3D-printing resolution agent” to be 2-(2-hydroxyphenyl)-benzotriazole [0022], thus it is the Examiner’s position that the 2-hydroxyphenyl benzotriazole as taught by Mazzanti, would necessarily posses a “capability to improve 3D-print quality and resolution by containing curing to a desired region of light exposure laterally and/or vertically in a pre-cured print bath via absorbing said light at a first wavelength and converting energy produced therefrom into thermal energy or radiation at a higher wavelength.”
Regarding claim 10; Harimoto teaches the curable silicon-containing compound is selected from siloxane, silane, silazane (i.e. crosslinking agent; see instant spec [0024]), carbosilane, and mixtures thereof.  It is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.

Regarding claim 11; Harimoto  teaches employing a filler, however fails to teach the amount as required by the instant claim. Sherwood et al. teaches polysilocarb materials comprising fillers, employed in an amount of about 2 volume % to about 5 volume% [0112].  Harimoto et al. and Sherwood et al. are analogous because they are both concerned with the same field of endeavor, namely polycarbosilane containing compositions for making ceramic materials.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ the filler in an amount of from about 2 volume % to about 5 volume % as taught by Sherwood et al. in the composition of Harimoto, and would have been motivated to do so in order to increase strength, as suggested by Sherwood et al. [0112].

Claims 12-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harimoto (US Serial No. 2011/00337089) and in view of Mazzanti (US Serial No. 2006/0165903).
Regarding claims 12-19; Harimoto teaches silazanes copolymerized with other polymers, such as a copolymer having Si-N-Si (i.e. silazane) and Si-(CH2)n-Si (i.e. carbosilane) bond [0052]. The carbosilanes are represented by the following average unit formula: 
(R13SiR3)a(R12SiR3)b(R1SiR3)c(SiR3)d
wherein R1 may be the same or different (instant claim 13) and may be selected from substituted or unsubstituted monovalent hydrocarbon groups, hydrogen atoms, halogen atoms, epoxy-containing organic groups, acryl- or methacryl-containing organic group, amino-containing organic groups, mercapto-containing organic groups, alkoxy groups, and hydroxy groups; however, at least one R1 in a molecule should comprise an alkenyl group, a hydrogen atom, a halogen atom, an epoxy-containing organic group, an acryl- or methacryl-containing organic group, an amino-containing organic group, a mercapto-containing organic group, an alkoxy group, or a hydroxy group; R3 is an alkylene group or an arylene group, "a", "b", "c", and "d" are numbers that are equal to or greater than 0 and are equal to or lower than 1, and that satisfy the following condition: "a+b+c+d=1"; however, "a", "b" and "c" cannot be equal to 0 altogether at the same time. In the above formula, "R1", "a", "b", "c", and "d" are the same as defined above [0053]. Alkylene groups designated by R3 may be represented, e.g., by formula: --(CH2)n--, and the arylene group designated by R3 can be represented by formula: --(C6H4)n--, wherein "n" has the same meaning as defined above [0053].  
Harimoto teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  Harimoto does not specifically disclose an embodiment containing the each of the required functional group combinations on the carbosilane.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepared a carbosilane copolymer containing each of the required functional groups based on the invention of Harimoto, and would have been motivated to do so since Harimoto suggests that the carbosilane copolymer can contain functional groups such as alkenyl groups, an epoxy-containing organic groups, an acryl- or methacryl-containing organic groups, mercapto-containing organic groups, and alkoxy groups containing an alkyenyl group [0053].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Harimoto fails to teach the composition further comprising the 3D printing resolution agent (i.e. UV absorber) in an amount of 0.001 to about 10 wt. %.  Mazzanti teaches a composition for a ceramic [abs] that includes a monomer [0049] and a photoinitiator [0067], and further teaches the composition comprises a UV absorber such as 2-hydroxyphenyl benzotriazoles [0076-0078], employed in an amount of about 1% [0101].  Harimoto and Mazzanti are analogous art because they are both concerned with the same field of endeavor, namely photocurable ceramic compositions.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the UV absorber, as taught by Mazzanti, to the composition of Harimoto, and would have been motivate to do so in order to improve workability and physical properties both before and after curing, as suggested by Mazzanti [0074].  It is noted that the instant application discloses a suitable “3D-printing resolution agent” to be 2-(2-hydroxyphenyl)-benzotriazole [0022], thus it is the Examiner’s position that the 2-hydroxyphenyl benzotriazole as taught by Mazzanti, would necessarily possess a “capability to improve 3D-print quality and resolution by containing curing to a desired region of light exposure laterally and/or vertically in a pre-cured print bath via absorbing said light at a first wavelength and converting
The Examiner makes note that “in the form of a 3D-printed polymer” is a product-by-process limitation.  The examiner notes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) ); see MPEP §2113.
	Regarding claim 20; Harimoto teaches the use of a photoinitiator (crosslinking agent) [0102].
	Regarding claims 21-23; Harimoto teaches the carbosilane is part of a copolymer also comprising silazanes [0052].  Harimoto teaches the silazanes are represented by the following average unit formula:
(R13SiNR2)a(R12SiR2)b(R1SiR2)c(SiR2)d
wherein R1 may be the same or different and may be selected from substituted or unsubstituted monovalent hydrocarbon groups, hydrogen atoms, halogen atoms, epoxy-containing organic groups, acryl- or methacryl-containing organic group, amino-containing organic groups, mercapto-containing organic groups, alkoxy groups, and hydroxy groups; however, at least one R1 in a molecule should comprise an alkenyl group, a hydrogen atom, a halogen atom, an epoxy-containing organic group, an acryl- or methacryl-containing organic group, an amino-containing organic group, a mercapto-containing organic group, an alkoxy group, or a hydroxy group; R2 is a hydrogen atom, or substituted or unsubstituted monovalent hydrocarbon groups; "a", "b", "c", and "d" are numbers that are equal to or greater than 0 and are equal to or lower than 1, and that satisfy the following condition: "a+b+c+d=1"; however, "a", "b" and "c" cannot be equal to 0 altogether at the same time.  Monovalent hydrocarbon groups designated by R2 are the same monovalent hydrocarbon group as those exemplified for R1 [0049]. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harimoto (US Serial No. 2011/00337089), in view of Mazzanti (US Serial No. 2006/0165903), as applied to claim 12 above, and further in view of Arney et al. (US Serial No. 20070254975).
Harimoto and Mazzanti render obvious the basic claimed composition, as set forth above, with respect to claim 12.
Regarding claim 24; Harimoto teaches the composition may further include a filler [0116-0117], however fails to teach from about 0.1 vol% to about 70 vol% of solid-phase fillers.  Arney et al. teaches a single or multiphoton reactive composition comprising a vinyl functional polysilazane precursor, a multifunctional acrylate, and a single or multiphoton photocuring composition [abs].  Arney et al. teaches the composition further comprises reinforcing fillers in an amount of 10 to 90% by weight [0111].  Harimoto and Arney et al. are analogous art because they are both concerned with the same field of endeavor, namely (pre)ceramic composition employing vinyl functional silazane compounds, suitable used for three dimensional printing.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the 10 to 90% by weight of a filler, as taught by Arney et al., to the ceramic composition of Harimoto, and would have been motivated to do so in order to achieve desired properties (e.g. impact resistance/toughness) for a particular end use, as suggested by Arney et al. [0110].

Response to Arguments
Applicant’s arguments with respect to the anticipatory rejection are not responded to, as the rejection has been withdrawn as a result of applicant’s amendments.
Applicant's arguments filed 30 August 2022 have been fully considered but they are not persuasive. 
Applicants argue Harimoto combined with Mazzanti does not reasonably provide a preceramic resin formulation for 3D-printing and free-radical or cationic polymerization, wherein the preceramic resin formulation comprises a 3D- printing resolution agent, "wherein said 3D-printing resolution agent is selected for its capability to improve 3D-print quality and resolution by containing curing to a desired region of light exposure laterally and/or vertically in a pre-cured print bath via absorbing said light at a first wavelength and converting energy produced therefrom into thermal energy or radiation at a higher wavelength" as recited in amended claim 1.
Applicants argue Harimoto makes no reference to 3D printing or its synonym, additive manufacturing.  The Examiner points out that the invention of the claims is directed to a preceramic resin formulation, and “for 3D-printing and free-radical or cationic polymerization” is an intended use limitation.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997); see MPEP §2111.02.  
Applicants argue Mazzanti teaches “general additives” and not the very specific additive- a 3D printing resolution agent.  Mazzanti teaches suitable a composition for a ceramic [abs] that includes a monomer [0049] and a photoinitiator [0067], and a UV absorber such as 2-hydroxyphenyl benzotriazoles [0076-0078].  The instant application discloses a suitable “3D-printing resolution agent” to be 2-(2-hydroxyphenyl)-benzotriazole [0022], thus it is the Examiner’s position that, although not necessarily labeled a “3D-printing resolution agent,” the 2-hydroxyphenyl benzotriazole as taught by Mazzanti, would necessarily possess the “capability to improve 3D-print quality and resolution by containing curing to a desired region of light exposure laterally and/or vertically in a pre-cured print bath via absorbing said light at a first wavelength and converting energy produced therefrom into thermal energy or radiation at a higher wavelength.”
Applicants argue that the limitation of claim 12 “in the form of a 3D-printed polymer” imparts structure to the claimed preceramic polymer composition; the structure provides evidence that 3D printing had taken place.  It is still the Examiner’s position that the limitation is a product-by-process limitation.  It is further pointed out that claim 12 is directed to a polymer composition (prior to curing), not to a product made (post-curing), thus “in the form of a 3D-printed polymer” carries little patentable weight.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767